Exhibit 10.6

 



ADDENDUM NO. 2 TO

 

CONSULTANCY AGREEMENT

 

This ADDENDUM NO. 2 TO CONSULTANCY AGREEMENT (the “Second Addendum”) is made and
entered into July 5, 2019 (the “Effective Date”) by and between United Utilities
Authority, Ltd., with its principal place of business located at 5/71 Soi
Ramkhamheng 3 Soi 31 Intersection 5, Dokmai Subdistrict, Prawet District,
Bangkok (“UUA”), and United Capital Consultants, Inc., with its principal place
of business located at 3210 East Coralbell Avenue, Mesa, AZ 85204, USA (“UCC”).
Each party is hereinafter referred to individually as a “Party” and collectively
as the “Parties”).

 

RECITALS

 

WHEREAS, UUA is a private utility specializing in renewable energy projects and
has identified and begun due diligence and negotiations on potential
acquisitions in the form of solar energy farms available for purchase in
Thailand (the “Facility” or “Facilities”);

 

WHEREAS, UCC has expertise in the area of project structure and finance and
desires to finance acquisitions of solar energy farms or acquire solar energy
farms;

 

WHEREAS, UUA had previously engaged UCC to provide consulting services and
assist in financing projects under a Consultancy Agreement executed and between
the parties on July 18, 2018, which is incorporated herein by reference (the
“Consultancy Agreement”);

 

WHEREAS, UUA and UCC entered in an Addendum No. 1 to the Consultancy Agreement
dated May 22, 2019 to add to and amend certain terms and conditions described in
the Consultancy Agreement, which is incorporated herein by reference (the “First
Addendum”) and

 

WHEREAS, the Parties have entered into this Second Addendum to amend the terms
and conditions first described in the Consultancy Agreement and the First
Addendum.

 

AGREEMENT

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1.     Amendment of Grant of Option to Purchase the Facilities. To comply with
Thai law, Section 1 of the First Addendum relating to the “Grant of Option to
Purchase the Facilities” shall be amended, restated and replaced in its entirety
with the following provisions:

 

“1. Grant of Option to Purchase the Facilities.

 

a.Option. As per Exhibit A of the Consultancy Agreement, UCC may elect to invest
its own capital into UUA’s projects. At UCC’s sole discretion, UUA shall grant
to UCC an option to directly purchase up to a 49% equity interest in any
Facility to be acquired by UUA (the “Option”). The terms and conditions of UCCs
purchase of an equity interest in any Facility upon exercise of the Option shall
be evidenced by a separate written agreement. Upon completion of the purchase of
any such Facility, UCC and UUA shall enter into a separate agreement to manage
and operate such Facilities.

 

b.Equity. As UCC anticipates obtaining direct equity in some of UUA’s other
projects or may otherwise acquire an interest in UUA, UCC shall retain
shareholder rights in connection with any shares of UUA or interests in any
project companies owned by UUA subsequently acquired, which shall be independent
of this Addendum or the Consultancy Agreement. Such rights may include, but are
not limited to, the right to dividends, the right to vote, and the right to
acquire additional shares.”

 

 

 

 

2.     Amendment of Consultancy Fee and Expenses. Section 3 of the Consultancy
Agreement relating to “Consultancy Fee and Expenses” shall be amended, restated
and replaced in its entirety with the following provisions:

 

“3. Consultancy Fee and Expenses

 

a.Consultancy Fee. In consideration of the Services to be rendered hereunder,
UUA shall pay Consultant a Consultancy Fee at the rates and pursuant to the
procedures set forth in Exhibit B (the “Consultancy Fee”).

 

b.Expenses. Consultant shall be entitled to reimbursement for all pre-approved
expenses reasonably incurred in the performance of the Services, upon submission
and approval of written statements and receipts in accordance with the then
regular procedures of UUA.

 

c.Payment. The Consultant shall submit to UUA a monthly invoice detailing the
Services performed and expenses incurred during the preceding month and the
amount due. All such invoices shall be due and payable within thirty (30)
calendar days after receipt thereof by UUA.

 

d.Hourly Fees Cap. UUA shall be entitled to set a monthly cap on hourly fees.
Consultant may not bill UUA hourly fees for a total amount exceeding the current
cap on hourly fees, forfeits the right to bill fees exceeding the current cap,
and may not carry such fees over into future months. UUA may set, remove, or
change the cap on hourly fees by notifying the Consultant in writing at least
five (5) days prior to the start of the following month. Said cap will be
effective the following month - unless Consultant gives written consent for the
change to be effective immediately - and will remain in effect for subsequent
months until changed or removed.

 

e.Equity. In consideration of the Services to be rendered hereunder, UUA shall
issue to Consultant that certain amount of equity interests in UUA such that
Consultant shall own 18% of the total issued and outstanding equity interests of
UUA, as calculated on a post-issuance basis.”

 

3.Term

 

a.Term. This Second Addendum will remain in effect for the Term of the
Consultancy Agreement, including any automatic renewals, unless otherwise
terminated.

 

4.Miscellaneous

 

a.Effect of Second Addendum. Except as amended as set forth above, the
Consultancy Agreement and the First Addendum shall continue in full force and
effect.

 

b.Definitions. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Consultancy Agreement.

 

*               *               *               *

 

2

 

 

SIGNATURES

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have duly
executed this Agreement by their authorized representatives as of the date first
written above.

 

United Utilities Authority, Ltd.   United Capital Consultants, Inc.          
By: /s/ Robert A. Buss   By: /s/ Clayton F. Patterson Name:  Mr. Robert A. Buss
  Name:  Mr. Clayton F. Patterson Title: Vice President   Title: Chief Executive
Officer

 

 

3

 

